Opinion oe ti-ie Court by
Judge Williams:
The written consent of John Pendleton, dated October 3, 1844, attached to Lucy Miller’s will, both of which were made in contemplation of their intended marriage, were properly regarded by this court as an ante-nuptial contract, these being put to record at their date.
By this writing she retained the right “to hire out her negroes or keep them as she may think proper”; if she chose to keep them for her own or the families use, it was as much the exercise of her legitimate power as to hire them out, but if she chose to retain them for such purpose, the law would imply no contract on the part of the husband to pay hire during their joint lives, his responsibility therefor could only be fixed by an express contract, which is not even set up by the plaintiff, nor established by the evidence. But as the husband retained said slaves after the wife’s death, and when they became the property of her estate and heirs the law would imply a promise to make reasonable compensation therefor; therefore, his estate should be held responsible for all reasonable hire not barred by lapse of time, and as to this, the judgment is erroneous and is therefore reversed with directions for further proceedings consistent herewith.